SECURED PROMISSORY NOTE

$200,000                                                                                                               
February 16, 2012

FOR VALUE RECEIVED, the undersigned, MEDYTOX DIAGNOSTICS, INC., a Florida
corporation (the “Borrower”), hereby promises to pay to the order of MARYLU
VILLASENOR-HILL (the “Holder”), the principal amount of Two-Hundred Thousand
($200,000)  Dollars as provided hereunder.

Section 1.                Interest.

A.                Generally.  The Borrower promises to pay interest (“Interest”)
on the outstanding principal amount of this Note at the rate of 5% per annum
(the “Interest Rate”).  Interest on this Note shall accrue from the date hereof
through and until repayment of the principal amount of this Note and payment of
all Interest in full and shall be computed on the basis of a 360-day year of
twelve 30-day months. 

B.                 Default Rate of Interest.  Notwithstanding the foregoing
provisions of this Section 1, but subject to applicable law, any overdue
principal of this Note shall bear interest, payable on demand in immediately
available funds, for each day from the date payment thereof was due to the date
of actual payment, at a rate equal to the sum of the Interest Rate and an
additional 2.00% per annum. 

C.                 No Usurious Interest.  In the event that any interest rate(s)
provided for in this Section 1 shall be determined to be unlawful, such interest
rate(s) shall be computed at the highest rate permitted by applicable law.  Any
payment by the Borrower of any interest amount in excess of that permitted by
law shall be considered a mistake, with the excess being applied to the
principal amount of this Note without prepayment premium or penalty; if no such
principal amount is outstanding, such excess shall be returned to the Borrower.

Section 2.                Repayment of Principal Amount.  The principal amount
of this Note shall be paid as follows:

(a)                $50,000 shall be due and payable on May 16, 2012; and

(b)               $50,000 shall be due and payable on August 16, 2012; and

(c)                $50,000 shall be due and payable on November 16, 2012; and

(d)               $50,000 shall be due and payable on February 15, 2013 (the
Maturity Date").

All accrued Interest shall be due and payable on the Maturity Date.

Section 3.                Prepayment.  This Note may be prepaid, in whole or in
part, at any time and from time to time, without premium or penalty.

1

___________________________________________

Section 4.                Payments.  The payment or prepayment of any amount
under this Note shall be payable in lawful money of the United States of
America.  Any payment under this Note shall be applied first to accrued interest
and second to any principal amount outstanding under this Note.

Section 5.                Security.  As collateral security for the payment of
this Note, the Borrower hereby pledges, hypothecates, delivers and grants to the
Holder a first lien and security interest in the Interests purchased by the
Borrower pursuant to the Membership Interest Purchase Agreement, dated as of
February 16, 2012, between the Borrower and the Holder.  Upon an Event of
Default (as hereinafter defined) the Holder may exercise all rights and remedies
as may be available under law (including, without limitation, the Uniform
Commercial Code).

Section 6.                Events of Default.  The occurrence (whether such
occurrence shall be voluntary or involuntary or come about or be effected by
operation of law or otherwise) and continuation for any reason whatsoever of any
of the following events shall constitute an “Event of Default”:

(a)                the Borrower fails to make payment of any principal on this
Note when the same shall become due and payable within 30 days after Holder's
written notice to Borrower giving notice of such non-payment;

(b)               the Borrower fails to make payment of any Interest on this
Note provided for hereunder when the same shall become due and payable within 30
days after Holder's written notice to Borrower giving notice of such
non-payment; or

(c)                the Borrower shall (i) discontinue its business in its
entirety, (ii) undergo an event of dissolution, (iii) fail to keep in full force
and effect its existence as a corporation, (iv) apply for or consent to the
appointment of a receiver, trustee, custodian or liquidator of it or any of its
property, (v) admit in writing its inability to pay its debts as they mature,
(vi) make a general assignment for the benefit of creditors, (vii) be
adjudicated a bankrupt or insolvent or be the subject of an order for relief
under Title 11 of the United States Code or (viii) file a voluntary petition in
bankruptcy, or an answer seeking reorganization or an arrangement with creditors
or to take advantage of any bankruptcy, reorganization, insolvency, readjustment
of debt, dissolution or liquidation law or statute, or an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such law or corporate action shall be taken for the purpose of effecting any of
the foregoing.

Section 7.                Rights upon Event of Default.  If an Event of Default
described in Section 6 has occurred, the Holder, at its option, may declare the
aggregate principal amount of this Note, together with all accrued and unpaid
interest thereon, immediately due and payable (except in the case of an Event of
Default under paragraph (c) of Section 6, in which event the aggregate principal
amount of this Note, together with all accrued and unpaid interest thereon,
shall automatically become due and payable).

2

___________________________________________

 

Section 8.                Transferability.  Holder shall not be entitled to
assign, transfer, hypothecate, pledge or otherwise convey all or any part of
this Note.

Section 9.                Miscellaneous.  

A.                Unconditional Obligation; Waivers.  The obligations of the
Borrower to make the payments provided for in this Note are absolute and
unconditional and not subject to any defense, set-off, counterclaim, rescission,
recoupment or adjustment whatsoever.  Except as provided herein, the Borrower
hereby waives presentment and demand for payment, notice of non-payment, notice
of dishonor, protest, notice of protest, bringing of suit and diligence in
taking any action to collect any amount called for under this Note.  No waiver
of any provision of this Note made by agreement of the Holder and any other
person shall constitute a waiver of any other terms hereof, or otherwise release
or discharge the liability of the Borrower under this Note.  No failure to
exercise and no delay in exercising, on the part of the Holder, any right, power
or privilege under this Note shall operate as a waiver thereof nor shall partial
exercise of any right, power or privilege.  The rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies provided
by law.

B.                 Notices and Addresses.  Any notice, demand, request, waiver,
or other communication under this Note shall be in writing and shall be deemed
to have been duly given on the date of service, if personally served or sent by
facsimile; on the business day after notice is delivered to a courier or mailed
by express mail, if sent by courier delivery service or express mail for next
day delivery; and on the third day after mailing, if mailed to the party to whom
notice is to be given, by first class mail, registered, return receipt
requested, postage prepaid and addressed as follows:

To Borrower:               Medytox Diagnostics, Inc.

400 S. Australian Avenue, Suite 800

West Palm Beach, Florida 33401

With a copy to:

J. Everett Wilson

Akerman Senterfitt

SunTrust International Center

One S.E. Third Avenue, 25th Floor

Miami, Florida 33131

 

To Holder:                   Marylu Villasenor-Hall

7451 S. Military Trail

Lake Worth, Florida 33463

 

With a copy to:

______________________

______________________

______________________

______________________

3

___________________________________________

C.                 Severability; Binding Effect.  Any provision of this Note
which is invalid or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Note or affecting the validity or unenforceability of any
of the terms and provisions of this Note in any other jurisdiction.  This Note
shall be binding upon and inure to the benefit of the parties hereto.  Neither
this Note nor any rights or obligations hereunder may be assigned by the
Borrower or the Holder.

D.                Governing Law.  This Note and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided therein or performance
shall be governed and interpreted according to the internal laws of the state of
Florida, without giving effect to the principles of conflicts of laws thereof. 
EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN MIAMI, FLORIDA IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS NOTE, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO
WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS.

E.                 Amendment.  This Note can be amended, supplemented or
changed, and any provision hereof can be waived, only by written instrument
making specific reference to this Note signed by the Borrower and the Holder

F.                  Section Headings.  Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Note.

IN WITNESS WHEREOF, this Note has been executed and delivered as of the date
specified above.

                                                                                   
MEDYTOX DIAGNOSTICS, INC.

 

 

                                                                                                                                                                       
By:   /S/ Seamus Lagan

                                                            Name:  Seamus
Lagan                       

                                                                        Title: 
CEO and President

 

 

4

___________________________________________

 